 In the Matter of HAMRICKMILLSandTEXTILE WORKERS- UNION OFAJIERICA,C.1.O:Case No. 10-R-1203.-Decided July 10, 1944Mr. L. W. Perrin,of Spartanburg, S. C., andMr. Lyman7lamriclc,of Gaffney, S. C., for the Company.Mr. C. D. Puckett,of Gaffney, S. C., andMr. R. C. Thomas,ofSpartanburg, S. C., for the-Union.Mr. Bernard Goldberg,of counsel to the Board.DECISIONANDDIRECTION-OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Textile Workers Union of America,C. I. 0., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofHamrick Mills, Gaffney, South Carolina, herein called the Company,the National Labor Relations Board,provided for an appropriatehearing upon due notice before T. Lowry Whittaker; Trial Examiner.Said hearing was held at Spartanburg,' South Carolina, on June 6,1944.The Company and the Union appeared and participated. Allparties were afforded full opportunity to be heard, to examine andr,rcross-examine witnesses and to introduce evidence bearing' on theissues.At'the hearing, the Trial Examiner reserved ruling on the Com-pany's motion to dismiss the petition.We have considered the reasonsgiven by the Company in support of its motion and find them withoutmerit.Accordingly, the motion is hereby denied.The Trial Ex-aminer's rulings made-at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded an opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF, FACT1.THE BUSINESS OFTHE COMPANYHamrick Mills, a South Carolina corporation. is engaged- in themanufacture of sheetings, chambrays, and print cloth at its plant in57 N. L. R. B., No 30.163 164DECISIONS,OF NATIONALLABOR RELATIONS BOARD,Gaffney, South Carolina. 'During a year,it usesraw material valuedat approximately $300,000, of which 35 percent is purchasedoutsidethe State of South Carolina. The annual value of its finished productsis approximately $560,000, of which 25 percent is shipped directlyto points outside the State of South Carolina.The Company admits that it is engaged in commerce within themeaning of the,National Labor Relations Act.,If.' THE ORGANIZATIONINVOLVEDTextileWorkers Union of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company..III.THE QUESTIONCONCERNINGREPRESENTATIONexclusive bargaining representative of its production and maintenance-employees until the Union has been-certified by the Board' in an,appropriate unit.A statement of,a Board agent,, introduced into evidence' at the hear-ing, indicates that the Union represents'R, Isubstantial number of em-ployees in the unit hereinafter found appropriate 1We find that , a' question affecting commerce has arisen concerningthe representation of employees ofthe Company, within the meaningof Section 9'(61) and Section 2 (6) and, (7) of the Act. , .IV.THE APPROPRIATE UNITThe Union seeks a unit composed of all production and maintenanceemployees. in the Company's plant at Gaffney, S,outh,Carolina, includ-ing watchmen, yard boys, janitors, and section men,.but excludingoffice clerical employees,- ticket girls, store employees, overseers, secondhands, executives and all supervisory personnel. -The Company is in.substantial agreement with the unit sought by the Union, except thatitwould-also exclude watchmen, yard boys, janitors, and section men.It'takes no position in respect to ticket girls.Watchmen.There are about four unmilitarized watchmen in theplant who are engaged principally in patrolling the premises andwe held that these watchmen should be included in the unit of produc-tion and maintenance employees.No evidence has been introducedin the instant case to show that there has been any change in the duties,of these men.Accordingly, we shall include watchmen in the unit.2'The FieldExaminerreportedthatthe Unionsubmitted138 applicationcards dated asfollows:-4 in February 1944; 122in' March 1944,12 undated;and that there were 345'employees in the unit petitioned for.,2Matter of Hamrick Mills,44 N.L.R. B. 238. HAMRICK MILLS-165Yarn boys.The Company employs one yard boy, or grass cutter,to keep the yard neat and clean:He cuts the grass, tends the shrubberyaround the plant, picks up paper and carries out waste:He is underthe supervision of the outside foreman who,in addition,supervises amaintenance crew of 5 or 6 men, whom the parties agree should beincluded, in the unit.Since this employee performs maintenancework, we shall include him in the unit.Janitors.These men keep the floors of the plant and the lavatoryfacilities clean and in proper condition.Their duties are clearly thoseof maintenance employees,and we shall,therefore,include them in theunit.Section vien.In addition to fixing machines,at which they spendsone-fourth of their time, section men in the spinning room and thespooling and warping,department,assign operators to their taskseach morning,,watch the work of the operators, report good or badwork, and recommend disciplinary action or discharge to the secondhand or overseer.Theyalso take the place of the second hand whenthe latter is absent or when the shift is too small to justify having asecond hand.They are paid 681/2 cents per hour; the second hand re-ceives 72 cents per hour, amid the ordinary operator receives a minimumof 50 cents per hour.Although section men have no authority to hireand discharge employee's,we are of the opinion that the greater partof their duties is such as to endow themwithsupervisory status withinour customary definition.We shall exclude the section men in thespinning room and' in the spooling and warping department from theunitsTicket girls.The plant has only one girl in this category at thepresent time.She acts as secretary to ' the overseer of the weavingdepartment making out tickets to be attached to cloth.Since herduties are entirely clerical,we shall exclude her from the unit.We find that all production and maintenance employees of the Com-pany, including watchmen, yard boys and janitors,but excluding-office clerical employees,ticket girls,sectionmen,4store employees,overseers, second hands,executives and all or any other supervisoryemployees with authority to hire, promote, discharge,discipline, orotherwise effect changes in the status of employees,or effectivelyrecommend such action,constitute a unit appropriate for the purposes8 SeeMatter of Alma Hills,Inc.,24 N. L. R. B. 1, where,in an unfair labor practice pro-ceeding involving the same parties,we held that section men were supervisory employees.* Section men in the weaving department devote all their time to making machinery re-pairs and admittedly have no supervisory duties.We find, in substantial agreement withthe parties,that section men in the weaving department are non-superivsory employees andshall include them in the unit.The record contains no evidence concerning the duties ofsection men in the carding room, and we make no finding in respect to such employees ;however,if their duties are similar to those of section men in the spinning room, and thespooling and warping department,discussed above, they shall be excluded. 166DECISIONS OF NATIONALLABOR-RELATIONS BOARDof collectivebargaining withinthe meaning of Section'9 (b) of the-Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in'the appropriate unit who were employed during the pay-,roll period immediately preceding the date of the Direction of Elec-tion herein,subject to the limitations and additions set foith in theDirection.The Union's request to appear 'on the ballot as Textile WorkersUnion of America, C. I. 0., ishereby granted.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9(c) of the National Labor RelationsAct, and pursuant to Article III, Section 9; of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes'of collecti-ve barga-ining- withHain ricli'Mills,Gaffney, South Carolina,an election'by secret ballot shall be conductedas early as possible, but not later than thirty(30) days from the dateof this Direction,under the direction and supervision of the RegionalDirector for the Tenth Region, acting in this matter as agent for theNational Ltibor Relations Board, and subject to Article III,,Sections10 and 11, of said Rules and Regulations,among theemployees in theunit found appropriate in Section ITT, above,who were employedduring the pay-roll period immediately preceding the date of thisDirection,includingemployees who did not work during the saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of,the UnitedStates who present themselves in person at the polls,but excludingthose employees who have,sitice quit or been discharged forr'eduse andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by TextileWorkers Union of America,C. I. 0., for the purposes of collectivebargaining.